69 F.3d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Harry IRVING, Plaintiff-Appellant,v.LOS ANGELES UNIFIED SCHOOL DISTRICT, Defendant-Appellee.
No. 94-55698.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 16, 1995.*Decided Oct. 27, 1995.

1
Before:  HUG and LEAVY, Circuit Judges, and Muecke,** District Judge.


2
MEMORANDUM***/


3
Harry Irving, a school teacher, appeals a judgment in favor of the Los Angeles Unified School District following a jury trial, in Irving's action pursuant to 42 U.S.C. Sec. 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-2 et seq., alleging that he was denied a promotion to the position of assistant principal on the basis of race.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


4
Irving alleges that the district court abused its discretion regarding a variety of trial errors.  Having reviewed each of Irving's contentions, we conclude that the district court did not abuse its discretion.  A trial court has wide discretion in determining what evidence should be admitted or rejected.  See United States v. Gutierrez, 995 F.2d 169, 172 (9th Cir.1993).  The court did not err in failing to admit the 1990 census data evidence or in admitting or failing to admit the other pieces of evidence challenged by Irving.  Similarly, a district court's formulation of jury instructions is reviewed for abuse of discretion.  See United States v. Woodley, 9 F.3d 774, 780 (9th Cir.1993).  We conclude that the court did not abuse its discretion.  Finally, the district court's decision to not submit a special verdict was not error.  "As a general rule, the court has complete discretion over whether to have the jury return a special verdict or a general verdict."  Floyd v. Laws, 929 F.2d 1390, 1395 (9th Cir.1991).


5
We have considered Irving's remaining contentions, and we find that they are wholly without merit.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 Honorable C.A. Muecke, Senior United States District Judge for the District of Arizona, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3